Title: Thomas Jefferson’s List of Slaves at Poplar Forest, [ca. 2–13 November 1814]
From: Jefferson, Thomas
To: 


             ca. 2–13 Nov. 1814 
          
            
              1743.
              Jame Hubbard.
            
            
              47.
              Cate.
            
            
              
              Bess.
            
            
              49.
              Betty. isld
            
            
              53.
              Will. Smith.
            
            
              
              Abby.
            
            
              66.
              Dinah.
            
            
              67.
              Dick.
            
            
              
              Hal. smith. Bess’s
            
            
              70.
              Hanah. Cate’s.
            
            
              71.
              Armistead.
            
            
              72.
              Jesse.
            
            
              73.
              Nace.
            
            
            
              74.
              Caesar. Bess’s
            
            
              75.
              Austin. isld Betty’s
            
            
              76.
              Maria.
            
            
              77.
              Sal. Will’s
            
            
              78.
              Nanny. Phill’s.
            
            
              
              Gawen. isld Betty’s.
            
            
              83.
              Flora. Will’s.
            
            
              86.
              Phill Hubd
            
            
              88.
              Cate. Betty’s
            
            
              
              Cate. Suck’s.
            
            
              
              Fanny. Will’s.
            
            
              
              Sally. Cate’s.
            
            
              89.
              Aggy. Dinah’s.
            
            
              90
              Daniel. Bess’s.
            
            
              91.
              Lucinda. Hanah’s.
            
            
              92.
              Mary. isld Betty’s.
            
            
              
              Edy. Will’s.
            
            
              93.
              Reuben. Hanah’s.
            
            
              94.
              Manuel. Will’s.
            
            
              
              Stephen. 
Suck’s.
            
            
              
              Evans. Dinah’s
            
            
              
              Hercules. isld Betty’s
            
            
              96.
              Hanah. Dinah’s.
            
            
              97.
              Amy. Will’s
            
            
              
              Milly. Sal’s
            
            
              
              Cate. Rachael’s.
            
            
              98.
              Maria. Nannys
            
            
              
              Sally. Hanah’s.
            
            
              99.
              Ambrose. Suck’s
            
            
              
              Lucy. Dinah’s.
            
            
              
              Billy. Hanah’s.
            
            
              
              Nisy. Maria’s.
            
            
              01.
              Betty. Sal’s.
            
            
              
              Phill. Nanny’s
            
            
              02.
              Jamy. Dinah’s.
            
            
              04.
              Prince. Suck’s.
            
            
              
              Gawen. Flora’s.
            
            
              
              Johnny. Maria’s.
            
            
              
              Abby. Sall’s.
            
            
              05.
              Jamey. Hanah’s.
            
            
              
              Briley. Dinah’s
            
            
              06.
              Joe.Suck’s.
            
            
            
              
              Milley. Nanny’s.
            
            
              
              Davy. Suck’s.
            
            
              
              Edy. Sall’s.
            
            
              
              Aleck. Flora’s.
            
            
              07.
              Rachael. Fanny’s
            
            
              08.
              Billy. Sally’s.
            
            
              
              George Dennis. Nanny’s.
            
            
              
              Phill. Hanah’s
            
            
              
              Billy. Flora’s.
            
            
              09.
              Martin. Sall’s.
            
            
              
              Shepherd. Suck’s.
            
            
              
              Melinda. Lucinda’s.
            
            
              
              Edmund. 
Hanah’s.
            
            
              
              Isaac. Maria’s
            
            
              10.
              Anderson. Sally’s.
            
            
              
              Anderson. Nanny’s.
            
            
              11.
              Moses. Sal’s (Will’s)
            
            
              
              John. Cate’s. (Suck’s)
            
            
              
              Rhody. Fanny’s.
            
            
              
              Boston. Flora’s.
            
            
              12.
              Nancy. Edy’s.
            
            
              
              George Welsh. Hanah’s.
            
            
              
              Janetta. Nanny’s
            
            
              
              Dolly. Maria’s
            
            
              
              Rebecca. Lucinda’s
            
            
              
              Mary Anne. Sal’s. (Will’)
            
            
              
              Henry. Sal’s. Cate’s.
            
            
              
              Sally. Aggy’s.
            
            
              13.
              Zacharias. Fanny’s.
            
            
              
              Sandy. Milly’s.
            
            
              14.
              Solomon. Cate’s (Suck’s)
            
            
              
              Ellen. Nanny’s.
            
            
              
              Gabriel. Mary’s (Betty’s)
            
          
        